Citation Nr: 0033770	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for right occipital 
meningioma, status post excision (also referred to herein as 
postoperative residuals of a brain tumor) as a result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  This matter was previously before the Board in 
December 1998, at which time the case was remanded to the RO 
for additional development.  The case was returned to the 
Board in October 2000. 

The Board notes that, during the pendency of this appeal, the 
veteran and his representative have stated that he does not 
contend that he was exposed to ionizing radiation during his 
active service in the Navy in World War II.  Rather, he 
contends that a brain tumor found years after service was the 
result to exposure to sonar waves from equipment aboard the 
ship on which he served.  He did not, however, withdraw his 
claim of entitlement to service connection for disability due 
to exposure to ionizing radiation, which is the subject of 
this decision.  His claim of entitlement to service 
connection for right occipital meningioma, status post 
excision, claimed as due to exposure to sonar waves, will be 
addressed in the remand portion of this decision. 


FINDINGS OF FACT

The veteran was not exposed to ionizing radiation during 
service, and his postoperative residuals of a brain tumor 
have not been shown by competent evidence to be related to 
exposure to ionizing radiation during service.


CONCLUSION OF LAW

Postoperative residuals of a brain tumor were not incurred in 
or aggravated by the veteran's active duty service as a 
result of exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.311 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On October 30, 2000, during the pendency of this appeal, the 
President signed Public Law 106-398, which amended the 
provisions of 38 U.S.C.A. § 5107 to eliminate the requirement 
that a claim be "well grounded".  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611.  Under the revised provisions of 38 
U.S.C.A. § 5107(a), VA is required to assist a claimant in 
developing all facts pertinent to a claim for VA benefits.  
VA shall provide a medical examination when such examination 
may substantiate entitlement to the benefits sought.  
However, VA may decide a claim without providing assistance 
when no reasonable possibility exists that such assistance 
will aid in establishment of entitlement.  Because it is not 
in dispute that the veteran had surgery in 1990 to excise a 
brain tumor, the Board finds that an examination of his brain 
at this time is not required to comply with VA's duty to 
assist him in the development of facts pertinent to his 
claim.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 CFR 
§ 3.303(d) (2000).

Service connection for cancer which is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 15 
types of cancer which are presumptively service connected.  
38 U.S.C.A. § 1112(c) (West 1991); see also 38 C.F.R. 
§ 3.309(d) (2000).  Second, 38 C.F.R. § 3.311(b) (2000) 
provides a list of "radiogenic diseases" which will be 
service connected provided that certain conditions specified 
in that regulation are met.  Third, direct service connection 
can be established by showing that the disease or malady was 
incurred during or aggravated by service, a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d. 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996).  The Board will not address the first 
method by which service connection can be accomplished except 
to note that a tumor of the brain or cancer of the brain is 
not included in the 15 types of cancer which are subject to 
presumptive service connection under 38 U.S.C.A. § 1112(c).  

As to the second method, for purposes of 38 C.F.R. 
§ 3.311(b), a tumor of the brain is considered a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(2)(xx).  Under that 
regulation, when it is determined that:  

(i)  The veteran was exposed to ionizing 
radiation as a result of participation in 
the atmospheric testing of nuclear 
weapons, participation in the American 
occupation of Hiroshima or Nagasaki, 
Japan, prior to July 1, 1946, or under 
other circumstances; (ii) the veteran 
subsequently developed a radiogenic 
disease; and (iii) such disease first 
became manifest within the period 
specified in paragraph (b)(5) of this 
section [for a tumor of the brain, five 
years or more after exposure], the claim 
will be referred to the Under Secretary 
for Benefits for consideration, 38 C.F.R. 
§ 3.311(b)(1), (c), of certain factors, 
including the dose data received, 
38 C.F.R. § 3.311(e)(1), pursuant to a 
request made to the Department of 
Defense, 38 C.F.R. § 3.311(a)(2)(ii).  
The Under Secretary for Benefits may 
request an advisory medical opinion from 
the Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).  If the Under 
Secretary for Benefits determines that 
there is no reasonable possibility that 
the veteran's disease resulted from 
radiation exposure in service, he shall 
so inform the RO in writing, setting 
forth the rationale for the conclusion.  
38 C.F.R. § 3.311(c)(1)(ii); see also 
Ramey, 9 Vet. App. at 45 (holding that 
38 C.F.R. § 3.311(b) does not establish a 
presumption of service connection for 
radiogenic diseases).  

As noted in the Introduction section of this decision, the 
veteran does not claim to have been exposed to ionizing 
radiation during atmospheric nuclear testing or during the 
occupation of Hiroshima and Nagasaki, or otherwise during 
active service.  In addition, in March 1999, the Naval 
Dosimetry Center reported that maintains only a computer 
registry of Naval personnel's occupational exposure to 
ionizing radiation since 1947 and no records were found 
concerning the veteran.  The United States Court of Appeals 
for Veterans Claims (Court) has held that, absent competent 
evidence that a veteran was exposed to radiation, VA is not 
required to forward the claim for consideration by the 
Undersecretary for Benefits in order to apply the factors 
found in 38 C.F.R. § 3.311(e).  Wandel v. West, 11 Vet. App. 
200, 205 (1998).  Accordingly, in April 1999, the Director of 
VA's Compensation and Pension Service notified the RO that 
the veteran's claim did not meet the requirements of 
38 C.F.R. § 3.311(b)(1) for submission to the Undersecretary 
for Benefits.  Based on the foregoing, the Board concludes 
that the veteran's claim under 38 C.F.R. § 3.311 for service 
connection for postoperative residuals of a brain tumor lacks 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board now turns to the question of whether the veteran is 
entitled to direct service connection for the postoperative 
residuals of a brain tumor as a result of exposure to 
ionizing radiation, under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303. Private medical records show that the veteran 
underwent surgery to remove a right occipital meningioma in 
August 1990.  A September 1996 VA examination report shows 
that the veteran was experiencing residuals from the 
postoperative tumor, including difficulty in handwriting and 
using utensils with his hands.  None of these medical records 
contain a finding or opinion that the veteran's brain tumor 
was caused by ionizing radiation.  Whether the veteran's 
brain tumor was related to exposure to ionizing radiation is 
a question of medical causation.  As there is no medical or 
other competent evidence demonstrating that the veteran's 
brain tumor was the result of exposure to ionizing radiation 
during service, the veteran has not met his burden of proof, 
and his direct service connection claim must be denied.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. § 3.311.  


ORDER

Service connection for right occipital meningioma, status 
post excision, as a result of exposure to ionizing radiation, 
is denied.  


REMAND

The veteran's claim of entitlement to service connection for 
the postoperative residuals of a brain tumor, claimed as due 
to exposure to sonar waves is a separate and distinct issue 
from the claim based on exposure to ionizing radiation, which 
the Board has denied. A May 2000 rating decision denied 
entitlement to service connection for postoperative residuals 
of a brain tumor as due to exposure to sonar waves.  An 
October 2000 statement of accredited representation in an 
appealed case (VA Form 646) expressed disagreement with that 
rating decision.  The Board finds that the representative's 
statement constituted a timely Notice of Disagreement (NOD) 
with the May 2000 rating action.  See 38 C.F.R. §§ 20.201, 
20.300, 20.302(a) (2000).  However, the RO has not issued a 
statement of the case on that issue. Although the Board has 
in the past referred such matters to the RO for appropriate 
action, the Court has held that the proper course of action 
is to remand the matter to the RO.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
addressed entitlement to service 
connection for right occipital 
meningioma, status post excision, as due 
to exposure to sonar waves.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet.App. 238 (1999).  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



